 

EXHIBIT 10.9

 

 

EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

[Participant]

 

Number of Shares Subject to Award: [Number of Shares]

 

Option Price: $[Option Price]

 

Date of Grant: [Grant Date]

 

Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan (the “Plan”), Equifax
Inc., a Georgia corporation (the “Company”), has granted the above-named
Participant (the “Participant”) an Option (the “Award”) to purchase shares of
common stock of the Company (the “Shares”), the terms and conditions of which
are set in this agreement (the “Agreement”) and in the Plan. Capitalized terms
used in this Agreement and not defined herein shall have the meanings set forth
in the Plan.

 

1.      Grant of Option. The Company on the Date of Grant set forth above
granted to Participant (subject to the terms of the Plan and this Agreement) the
right to purchase from the Company all or part of the Number of Shares stated
above (the “Option”). This Agreement is not intended to be, and shall not be
treated as, an incentive stock option as defined in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

2.      Basic Terms and Conditions. The Option is subject to the following basic
terms and conditions:

 

(a)   Expiration Date. Except as otherwise provided in this Agreement, the
Option will expire ten (10) years from the Date of Grant (the “Expiration
Date”).

 

(b)   Exercise of Option. Except as provided in Sections 2(d) or 3, the Option
shall be exercisable with respect to one-third of the Number of Shares subject
to this Option on each of the first three anniversaries of the Date of Grant so
that this Option shall be fully exercisable on the third anniversary of the Date
of Grant, provided the Participant (i) remains employed by the Company or a
Subsidiary or (ii) subject to the provisions of Section 2(d)(ii), terminates
employment by reason of Retirement (as such term is defined in the Plan). Once
exercisable, in whole or part, the Option will continue to be so exercisable
until the earlier of the termination of Participant’s rights under Section 2(d)
or 3, or the Expiration Date.

 

(c)   Method of Exercise and Payment for Shares. In order to exercise the
Option, it must be vested and must not have expired, and Participant must give
written notice in a manner prescribed by the Company from time to time together
with payment of the Option Price to the Company at the Company’s principal
office in Atlanta, Georgia, or as otherwise directed by the Committee. The Date
of Exercise will be the date of receipt of the notice or any later date
specified in the notice. Participant must pay the Option Price (i) in cash or a
cash equivalent acceptable to the Committee, (ii) by the surrender (or
attestation of ownership) of Shares with an aggregate Fair Market Value (based
on the closing price of a share of Common Stock as reported on the New York
Stock Exchange composite index on the Date of Exercise) that is not less than
the Option Price, (iii) by a combination of cash and Shares or (iv) by net
settlement of the Option in the manner designated by the Committee. Not all
forms and methods of payment are available in every country. Except as
restricted by applicable law, payment of the Option Price may be delayed in the
discretion of the Committee to accommodate proceeds of sale of some or all of
the shares to which this grant relates.

 

If at exercise, Participant is not in compliance with the Company’s minimum
stock ownership guidelines then in effect for Participant’s job grade or
classification, if any, Participant will not be entitled to exercise the Option
using a “cashless exercise program” of the Company (if then in effect), unless
the net proceeds received by Participant from that exercise consist only of
Shares and Participant agrees to hold all those Shares for at least one (1)
year.

 

 

 

  

EXHIBIT 10.9



  

(d)   Termination of Employment. Except as provided in Subsections (i), (ii),
(iii) or (iv) below, or Section 3, the Option will expire and will not be
exercisable after termination of Participant’s employment with the Company or a
Subsidiary.

 

(i)   Elimination of Position. Except as provided in Sections 3 or 4 below, if
the termination of Participant’s employment results from the Company’s
elimination of the position held by Participant, then Participant will continue
to have the right to exercise the Option with respect to that portion of the
Number of Shares for which the Option was vested and exercisable on the date of
Participant’s termination of employment and the remaining portion shall be
forfeited and cancelled. Except as provided in Subsection 2(d)(iv)(A) below, the
right to exercise the vested portion of the Option will continue until the
earlier of the last day of the one-year period commencing on the date of
termination of employment, or the Expiration Date.

 

(ii)   Retirement. Except as provided in Sections 3 or 4 below, if the
termination of Participant’s employment results from Participant’s Retirement
(as such term is defined in the Plan), Participant will continue to vest in the
Option in accordance with the original vesting schedule in Section 2(b) above as
if Participant had remained actively employed; provided, that upon Participant’s
death, all vesting will cease and the Option will be exercisable with respect to
that portion of the Number of Shares for which the Option is vested and
exercisable on the date of Participant’s death and the remaining portion shall
be forfeited and cancelled.

 

Participant will continue to have the right to exercise the Option with respect
to that portion of the Number of Shares for which the Option is vested and
exercisable from time to time until the earlier of the last day of the sixty
(60) month period following Participant’s Retirement, or the Expiration Date.

 

(iii)   Disability. Except as provided in Sections 3 or 4 below, if the
termination of Participant’s employment results from Participant’s Disability
(as such term is defined in the Plan), then Participant will continue to have
the right to exercise the Option with respect to that portion of the Number of
Shares for which the Option was vested and exercisable on the last date of
Participant’s active employment and the remaining portion shall be forfeited and
cancelled. Except as provided in Section 2(d)(iv)(A) below, the right to
exercise the vested portion of the Option will continue until the earlier of the
last day of the sixty (60) month period following the last date of Participant’s
active employment or the Expiration Date.

 

(iv)   Death.

 

(A) Except as provided in Sections 3 or 4 below, if the termination of
Participant’s employment results from Participant’s death, then Participant’s
estate, or the person(s) to whom Participant’s rights under this Agreement pass
by will or the laws of descent and distribution, will have the right to exercise
the Option with respect to that portion of the Number of Shares for which the
Option was vested and exercisable on the date of Participant’s death and the
remaining portion shall be forfeited and cancelled. The right to exercise the
vested portion of the Option will continue until the earlier of the last day of
the sixty (60) month period following Participant’s death or the Expiration
Date.

 

(B)   If Participant dies following termination of employment and prior to the
expiration of any remaining period during which the Option may be exercised in
accordance with Subsections (i), (ii) or (iii) above, or Section 3, the
remaining period during which the Option will be exercisable (by Participant’s
estate, or the person(s) to whom Participant’s rights under this Agreement pass
by will or the laws of descent and distribution) will be the greater of (a) the
remaining period under the applicable section or paragraph referred to above, or
(b) six 6) months from the date of death; provided that under no circumstances
will the Option be exercisable after the Expiration Date.

 

2

 

  

EXHIBIT 10.9

 

3.      Change of Control. If a Change of Control of the Company occurs while
Participant is employed by the Company or a Subsidiary, then the entire Number
of Shares represented by the Option which have not yet been exercised will
become immediately vested and exercisable (the “Unexercised Portion”). The
Committee, in its discretion, may terminate the Option upon a Change of Control;
provided, however, that at least 30 days prior to the Change of Control, the
Committee notifies the Participant that the Option will be terminated and
provides the Participant, at the election of the Committee, either (i) a cash
payment equal to the difference between the Fair Market Value of the vested
Options (including Options that would become vested upon the Change in Control
as provided above) and the Exercise Price for such Options, computed as of the
date of the Change of Control and to be paid no later than three (3) business
days after the Change of Control, or (ii) the right to exercise all vested
Options (including Options that would become vested upon the Change of Control
as provided above) immediately prior to the Change of Control. If the
Unexercised Portion of the Options continue to remain outstanding after the
Change of Control and if Participant’s employment with the Company or a
Subsidiary terminates after the date on which the Change of Control occurs other
than as a result of a termination by the Company or a Subsidiary for Cause, then
Participant (or, if applicable, Participant’s estate or the person(s) to whom
Participant’s rights under this Agreement pass by will or the laws of descent
and distribution) will have the right to exercise the Unexercised Portion.
Except as provided in Section 2(d)(iv)(B) above or Section 4 below, that right
may be exercised until the earlier of the last day of the sixty (60) month
period following the termination of Participant’s employment or the Expiration
Date.

 

4.      Clawback Policy. This Award shall be subject to the terms and conditions
of the Company’s Policy on Recovery of Incentive Awards adopted effective
January 1, 2010, a copy of which is attached as Appendix A and incorporated
herein by reference, and is further subject to the requirements of any
applicable law with respect to the recovery of incentive compensation.

 

5.      Termination for Cause. If Participant's employment with the Company or a
Subsidiary is terminated for Cause, the Committee may, notwithstanding any other
provision in this Agreement to the contrary, cancel, rescind, suspend, withhold
or otherwise restrict or limit this Option as of the date of termination for
Cause. Without limiting the generality of the foregoing, the Committee may also
require Participant to pay to the Company any gain realized by Participant from
the Shares subject to the Option during the period beginning six months prior to
the date on which Participant engaged or began engaging in conduct that led to
his or her termination for Cause. For purposes of this Agreement, termination
for “Cause” means termination as a result of (a) the willful and continued
failure by Participant to substantially perform his or her duties with the
Company or any Subsidiary (other than a failure resulting from Participant’s
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Participant by his or her superior
officer which specifically identifies the manner the officer believes that
Participant has not substantially performed his or her duties, or (b)
Participant’s willful misconduct which materially injures the Company,
monetarily or otherwise. For purposes of this Section, Participant’s act, or
failure to act, will not be considered “willful” unless the act or failure to
act is not in good faith and without reasonable belief that his or her action or
omission was in the best interest of the Company.

 

6.     Non-Transferability of Option.  Subject to any valid deferral election,
the rights and privileges conferred under this Option may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by
operation of law or otherwise (except as permitted by the Plan).  Any attempt to
do so contrary to the provisions hereof shall be null and void. Upon
Participant’s death, the Option may be transferred by will or by the laws of
descent and distribution, in which case all of Participant’s remaining rights
under this Agreement must be transferred undivided to the same person or
persons. During Participant’s lifetime, only Participant (or Participant’s legal
representative if Participant is incompetent) may exercise the Option.

 

7.    Conditions to Exercise of Option and Issuance of Shares. The Shares
deliverable to the Participant upon the exercise of the Option hereunder may be
either previously authorized but unissued Shares or issued Shares which have
been reacquired by the Company. The Company shall not be required to honor the
exercise of the Option or issue any certificate or certificates for Shares prior
to fulfillment of all of the following conditions: (a) the admission of such
Shares to listing on all stock exchanges on which such class of stock is then
listed; (b) the completion of any registration or other qualification of such
Shares under any state or federal law or under the rulings and regulations of
the Securities and Exchange Commission or any other governmental regulatory
body, which the Committee shall, in its discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Committee shall, in its discretion, determine to
be necessary or advisable; and (d) the lapse of such reasonable period of time
following the grant of the Shares as the Committee may establish from time to
time for reasons of administrative convenience.

 

8.     No Rights as Shareholder.  Except as provided in Sections 3 or 11, the
Participant shall not have voting, dividend or any other rights as a shareholder
of the Company with respect to the unexercised Option.  Upon exercise of a
vested Option into Shares, the Participant will obtain full voting and other
rights as a shareholder of the Company with respect to such Shares.

 

3

 

 

EXHIBIT 10.9

 

9.   Administration.  The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Company, and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

10. Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.

 

11. Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Option and to the purchase price for such Shares or
other stock or securities. The Committee’s adjustments shall be effective and
final, binding and conclusive for all purposes of this Agreement.

 

12. Taxes. Regardless of any action the Company or a Subsidiary (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”),
Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by him or her is and remains Participant’s
responsibility and that the Company and/or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including the grant, vesting
or exercise of this Option, the subsequent sale of Shares acquired pursuant to
such exercise and receipt of any dividends; and (ii) do not commit to structure
the terms or the grant or any aspect of this Option to reduce or eliminate
Participant’s liability for Tax-Related Items. Prior to the exercise of this
Option, Participant shall pay or make adequate arrangements satisfactory to the
Company and or the Employer to withhold all applicable Tax-Related Items legally
payable from Participant’s wages or other cash compensation paid to Participant
by the Company and or the Employer or from proceeds of the sale of Shares.
Alternatively, or in addition, if permissible under local law, the Company may
(1) sell or arrange for sale of Shares that Participant acquires to meet the
required withholding obligations for Tax-Related Items, and or (2) withhold in
Shares, provided that the Company only withholds the amount of Shares necessary
to satisfy the required minimum withholding amount. In addition, Participant
shall pay the Company or the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to withhold as a result of Participant’s
participation in the Plan or Participant’s purchase of Shares that cannot be
satisfied by the means previously described. The Company may refuse to honor the
exercise and refuse to deliver the Shares if Participant fails to comply with
Participant’s obligations in connection with the Tax-Related Items.

 

13. Consents. By accepting the grant of this Option, Participant acknowledges
and agrees that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time unless otherwise provided in the Plan or this Agreement;
(ii) the grant of this Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if stock options have been granted
repeatedly in the past; (iii) all decisions with respect to future grants, if
any, will be at the sole discretion of the Company; (iv) the Participant’s
participation in the Plan shall not create a right of further employment with
the Company and shall not interfere with the ability of the Company to terminate
Participant’s employment relationship at any time with or without cause and it
is expressly agreed and understood that employment is terminable at the will of
either party, insofar as permitted by law; (v) Participant is participating
voluntarily in the Plan; (vi) this Option is an extraordinary item that is
outside the scope of Participant’s employment contract, if any; (vii) this
Option is not part of normal or expected compensation or salary for any
purposes, including but not limited to calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments insofar as permitted by law;
(viii) in the event Participant is not an employee of the Company, this Option
award will not be interpreted to form an employment contract or relationship
with the Company or any Subsidiary or Affiliate; (ix) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (x) if the
underlying Shares do not increase in value, this Option will have no value; (xi)
if Participant exercises this Option and obtains Shares, the value of those
Shares acquired upon exercise may increase or decrease in value, even below the
Option Price; (xii) in consideration of the grant of this Option, no claim or
entitlement to compensation or damages shall arise from termination of this
Option or diminution in value of this Option or Shares purchased through
exercise of this Option resulting from termination of Participant’s employment
by the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and Participant irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the terms of this Agreement, Participant shall be
deemed irrevocably to have waived any entitlement to pursue such claim; and
(xiii) except as otherwise expressly provided in the Plan, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), Participant’s right to receive stock options and vest in stock options
under the Plan, if any, will terminate effective as of the date that Participant
is no longer actively employed and will not be extended by any notice period
mandated under local law; furthermore, in the event of involuntary termination
of employment (whether or not in breach of local labor laws), Participant’s
right to exercise this Option after termination of employment, if any, will be
measured by the date of termination of Participant’s active employment and will
not be extended by any notice period mandated under local law; the Committee
shall have the exclusive discretion to determine when Participant is no longer
actively employed for purposes of this Option.

  

4

 

  

EXHIBIT 10.9

 

14. Consent for Accumulation and Transfer of Data. Participant consents to the
accumulation and transfer of data concerning him or her and the Option to and
from the Company and UBS, or such other agent as may administer the Plan on
behalf of the Company from time to time. In addition, Participant understands
that the Company holds certain personal information about Participant, including
but not limited to his or her name, home address, telephone number, date of
birth, social security number, salary, nationality, job title, and details of
all options awarded, vested, unvested, or expired (the “personal data”). Certain
personal data may also constitute “sensitive personal data” within the meaning
of applicable local law. Such data include but are not limited to information
provided above and any changes thereto and other appropriate personal and
financial data about Participant. Participant hereby provides explicit consent
to the Company to process any such personal data and sensitive personal data.
Participant also hereby provides explicit consent to the Company to transfer any
such personal data and sensitive personal data outside the country in which
Participant is employed, and to the United States. The legal persons for whom
such personal data are intended are the Company, UBS and any other company
providing services to the Company in connection with compensation planning
purposes or the administration of the Plan.

 

15. Plan Information. Participant agrees to receive copies of the Plan, the Plan
prospectus and other Plan information, including information prepared to comply
with laws outside the United States, from the Plan website referenced above and
shareholder information, including copies of any annual report, proxy statement,
Form 10-K, Form 10-Q, Form 8-K or other report filed with the SEC, from the
investor relations section of the Equifax website at www.equifax.com.
Participant acknowledges that copies of the Plan, Plan prospectus, Plan
information and shareholder information are available upon written or telephonic
request to the Company’s Corporate Secretary.

 

16. Plan Incorporated by Reference; Conflicts. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. Notwithstanding the
foregoing, nothing in the Plan or this Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
Participant under which an Option properly granted under and pursuant to the
Plan serves as any part of the consideration furnished to Participant. If
provisions of the Plan and the provisions of this Agreement conflict, the Plan
provisions will govern.

 

17. Participant Bound by Plan. Participant acknowledges receiving a summary of
the Plan, and agrees to be bound by all the terms and conditions of the Plan.
Except as limited by the Plan or this Agreement, this Agreement is binding on
and extends to the legatees, distributees and personal representatives of
Participant and the successors of the Company.

 

18. Governing Law. This Agreement has been made in and shall be construed under
and in accordance with the laws of the State of Georgia, USA without regard to
conflict of law provisions.

 

19. Translations. If Participant has received this or any other document related
to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.

  

5

 

  

EXHIBIT 10.9

 

20. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

21. Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement. In consideration for the Award the Participant is
receiving under this Agreement, Participant agrees to and is bound by the terms
of the Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement, attached hereto as Appendix B.

 

22. 30 Days to Accept Agreement. Participant shall have thirty (30) days to
accept this Agreement. Participant’s Award will be forfeited if this Agreement
is not accepted by Participant within 30 days of receipt of email notification
from UBS including a link to view and accept Agreement.



  

PARTICIPANT   EQUIFAX INC.             (Signature)   By: /s/ Richard F. Smith  
  Richard F. Smith     Chairman & CEO (Printed Name)                 (Date)    

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933.

 

6

 

 

EXHIBIT 10.9

 

APPENDIX A

 

POLICY ON RECOVERY OF INCENTIVE PAYMENTS

 

Application

 

The following policy on recovery of incentive payments is adopted by the
Compensation, Human Resources & Management Succession Committee of the Board of
Directors (“Committee”) of Equifax Inc. (“Company”) effective February 4, 2010,
for Incentive Compensation awarded or paid for fiscal years beginning after
December 31, 2009 and, to the extent required by applicable law, to payments
earned before that date.

 

The Committee may, in its sole discretion, in appropriate circumstances and to
the extent permitted by governing law, direct the Company to require recovery of
all or a portion of any Incentive Compensation awarded or paid to any Employee
where:

 

1.The payment was predicated upon achieving certain financial results that were
subsequently the subject of a material restatement of Company financial
statements filed with the U.S. Securities and Exchange Commission (“SEC”);

 

2.The Committee determines the Employee engaged in Misconduct that contributed
to the need for the material restatement; and

  

3.A lower Incentive Compensation payment would have been made to the Employee
based upon the restated financial results.

 



The Committee in its discretion also may direct the Company to seek to recover
the excess amount of any Incentive Compensation awarded or paid to a Covered
Officer for a fiscal period if the result of a performance measure upon which
the award was based or paid is subsequently restated or otherwise adjusted in a
manner that would reduce the size of the award or payment, regardless of whether
the Covered Officer committed any Misconduct. Where the result of a performance
measure was considered in determining the compensation awarded or paid, but the
Incentive Compensation is not awarded or paid on a formulaic basis, the
Committee will determine in its discretion the amount, if any, by which the
payment or award should be reduced.

 

·“Employee” for purposes of this policy shall mean any current or former
employee of the Company or any subsidiary or affiliate thereof.

·“Covered Officer” shall mean the CEO and any current or former direct report to
the CEO, including without limitation the Chief Accounting Officer, the head of
Internal Audit, and any other elected officer or executive officer as defined
under the Securities Exchange Act of 1934, as amended.

·“Misconduct” shall mean a knowing violation of SEC rules and regulations or
Company policy.

·“Incentive Compensation” shall mean bonuses, annual incentive plan awards, or
performance-based equity awards granted under the Company’s 2008 Omnibus
Incentive Plan or successor thereto.

 

Amount to be Recovered





 

In each such instance, the Company will, to the extent practicable, seek to
recover from the individual Covered Officer the amount by which the individual’s
Incentive Compensation for the relevant periods exceeded the lower payment that
would have been made based on the restated financial results. In addition, if an
Employee engaged in Misconduct that contributed to award or payment of Incentive
Compensation to him or her that is greater than would have been paid or awarded
in the absence of Misconduct, the Company may take other remedial and recovery
action, as determined by the Committee in its discretion, including recovery of
all or part of the Incentive Compensation. The right to recovery shall apply to
Incentive Compensation received during the three years prior to the date on
which the Company is or was required to prepare a financial restatement due to
material non-compliance with any financial reporting requirement under the
securities laws of the United States or the Company discovers Misconduct, as
applicable.

 

Methods for Recovery

 

The Committee shall determine whether the Company shall effect any such
recovery: (i) by seeking repayment from the Employee; (ii) by reducing (subject
to applicable law and the terms and conditions of the applicable plan, program
or arrangement) the amount that would otherwise be payable to the Employee under
any compensatory plan, program, or arrangement maintained by the Company; (iii)
by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s otherwise
applicable compensation practices; or (iv) by any combination of the foregoing.
This policy shall be in addition to any other equitable or legal remedy that may
be taken by the Company with respect to the subject matter of this policy.

 

A-1

 

 

EXHIBIT 10.9

 

Coordination with Law

  

This policy shall be interpreted to comply with section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act, Pub. Law No. 111-203, as amended
from time to time, and Section 10D of the Securities Exchange Act of 1934, as
amended, and in each case, any regulations promulgated with respect thereto, and
in the event that any provision of this policy is inconsistent with any
requirement of the Dodd-Frank Act or any interpretive regulations issued
thereunder, the Committee shall have the authority to amend this policy at any
time as the Committee deems necessary or appropriate, in its sole discretion, to
comply with the requirements of applicable law.

  

[Amended September 12, 2012]

  

A-2

 

 

EXHIBIT 10.9

 

APPENDIX B

 

PARTICIPANT CONFIDENTIALITY, NON-COMPETITION,
NON-SOLICITATION AND ASSIGNMENT AGREEMENT

 

This Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement (the “Restrictive Covenant Agreement”) is entered into by
and between Equifax Inc. on behalf of itself, its subsidiary and/or affiliate
companies (collectively “Equifax” or the “Company”) and the aforementioned
Participant (hereinafter “Participant”) (collectively, the “Parties”).

 

In consideration for the continuation of Participant’s employment, as well as
the Company’s provision of stock options to Participant pursuant to the Equifax
Inc. 2008 Omnibus Incentive Plan and the Non-Qualified Stock Option Agreement
(“Award Agreement”), to which this Restrictive Covenant Agreement is appended,
and the Company’s intention to continue to provide Participant with training,
and exposure to existing or prospective relationships, Trade Secrets, and/or
Confidential Information, Participant agrees as follows:

 

1.Definitions. For the purposes of this Restrictive Covenant Agreement, the
following capitalized terms shall be defined as follows:

 

A.“Business” means:

 

1.       For individuals who work in or perform work for the U.S. Consumer
Information Solutions (USCIS) business unit (or any division of Equifax
performing the following functions or providing the following
services/products): Consumer information solutions in the United States,
including: consumer credit reporting and scoring; identity management services;
fraud detection and modeling services; decisioning software services that
facilitate and automate consumer credit-oriented decisions; portfolio management
services; mortgage reporting and settlement solutions; property data and
analytics; and consumer financial marketing services.

 

2.        For individuals who work in or perform work for the Workforce
Solutions business unit (or any division of Equifax performing the following
functions or providing the following services/products): Employment and income
verification services; unemployment claims management; social security number
verification; identity authentication; employment-based tax credit services;
payroll-based transaction services; human resources-related analytics; and
management of assessments, onboarding and I-9 compliance of new hires.

 

3.        For individuals who work in or perform work for the North America
Personal Solutions business unit (or any division of Equifax performing the
following functions or providing the following services/products): Credit
monitoring; debt and household financial management; and identity theft products
and related product features delivered to consumers electronically both directly
via the internet and through other on-line and off-line distribution channels.

 

4.       For individuals who work in or perform work for the North America
Commercial Solutions business unit (or any division of Equifax performing the
following functions or providing the following services/products): Business
information solutions, including business marketing and risk data compilation,
business credit reporting and scoring, and related portfolio analytics.

  

B-1

 

  

EXHIBIT 10.9

 

  

5.       For individuals who work in or perform work for the Technology and
Analytical Services business unit (or any division of Equifax performing the
following functions): Technology and analytical services solving for risk
decisioning, offer management and account sales management; and identity and
fraud solutions solving for fraud reduction, privacy protection, and security in
transactions.

 

B.“Competitive Tasks” means the same or similar tasks that Participant performed
on behalf of the Company during Participant’s last twelve (12) months of
employment.

 

C.“Confidential Information” means (a) information of the Company, to the extent
not considered a Trade Secret under applicable law, that (i) relates to the
business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company's competitors, and (iv) would damage
the Company if disclosed, and (b) information of any third party provided to the
Company which the Company is obligated to treat as confidential (such third
party to be referred to as the “Third Party”), including, but not limited to,
information provided to the Company by its licensors, suppliers, or Customers.
Confidential Information includes, but is not limited to, (i) future business
plans, (ii) the composition, description, schematic or design of products,
future products or equipment of the Company or any Third Party, (iii) pricing
information, (iv) advertising or marketing plans, (v) information regarding
independent contractors, employees, licensors, suppliers, Customers, or any
Third Party, including, but not limited to, Customer lists compiled by the
Company, and Customer information compiled by the Company, and (vi) information
concerning the Company’s or the Third Party’s financial structure and methods
and procedures of operation, including, but not limited to, processes for
crafting and using equipment. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating this Restrictive Covenant Agreement or
the legal rights of any party, or (iii) otherwise enters the public domain
through lawful means.

 

D.“Contact” means any interaction that takes place in the last twelve (12)
months of Participant’s employment with the Company and is between Participant
and a Customer:

 

1.       With whom Participant dealt on behalf of the Company;

 

2.       Whose dealings with the Company were coordinated or supervised by
Participant;

 

3.      About whom Participant obtained Trade Secrets or Confidential
Information in the ordinary course of business as a result of Participant’s work
performed on behalf of the Company; or

 

4.      Who purchases products or services from the Company, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for Participant.

 

E.“Customer” means any person or entity to whom the Company has sold its
products or services or directly solicited to sell its products or services.

 

F.“Company Worker” means any person who (i) was employed by the Company at the
time Participant’s employment with the Company ended, and (ii) remains employed
by the Company during the Restricted Period.

 

G.“Restricted Competitors” means the following companies, as well as any
successor entities:

  

B-2

 

  

EXHIBIT 10.9

 

  

1.            For individuals who work in or perform work for the U.S. Consumer
Information Solutions (USCIS) business unit (or any division of Equifax
performing the functions or providing the services/products listed in Paragraph
1.A.1. above): LexisNexis; TransUnion; Experian; CoreLogic; Lender Processing
Services; Opera; Verisk Analytics; PriceMetrix; Nielson; CBC; Kroll; and SAS.

 

2.            For individuals who work in or perform work for the Workforce
Solutions business unit (or any division of Equifax performing the functions or
providing the services/products listed in Paragraph 1.A.2. above):

 

a. Verification services: CoreLogic Credco; DataVerify; Inco-Check; Interthinx;
Kroll; LexisNexis; and Verification Bureau.

 

b. Unemployment claims management: Corporate Cost Control; Employer’s Unity;
Employer’s Edge; Barnett Associates; Thomas & Thorngren; and Ernst & Young.

 

c. Tax-credit services: ADP; First Advantage; Thomas & Thorngren; Ernst and
Young; and Maximus.

 

d. Workforce analytics: Visier; Orca Eyes; Aquire; Mercer iKnow; and Tibco
Spotfire.

 

e. I-9 solutions: TrackerCorp; ADP; LawLogix; HireNow; and I-9 Form.

 

3.            For individuals who work in or perform work for the North America
Personal Solutions business unit (or any division of Equifax performing the
functions or providing the services/products listed in Paragraph 1.A.3. above):
Experian; TransUnion; One Technologies; Credit Karma; Credit Sesame; Intuit
(Mint); CSID; Lifelock; Intersections; and Affinion.

 

4. For individuals who work in or perform work for North America Commercial
Solutions business unit (or any division of Equifax performing the functions or
providing the services/products listed in Paragraph 1.A.4. above): Experian; Dun
& Bradstreet; InfoUSA; Cortera; and LexisNexis.

 

5. For individuals who work in or perform work for the Technology and Analytical
Services business unit (or any division of Equifax performing the functions or
providing the services/products listed in Paragraph 1.A.5. above):

 

a. technology and analytical services solving for risk decisioning, offer
management and account sales management: Experian; TransUnion; and Dun &
Bradstreet.

 

b. identity and fraud solutions solving for fraud reduction, privacy protection,
and security in transactions: LexisNexis; Experian; TransUnion; Dun &
Bradstreet; ID Analytics; RSA; Verizon and Symantec.

 

An entity will not be construed as a Restricted Competitor if Participant did
not work in or perform work in the prior twelve (12) months for the particular
business unit that competes with the entity in question. For instance, if
Participant performs work exclusively for the verification services sub-unit of
the Workforce Solutions business unit in the prior twelve (12) months, then the
list of Restrictive Competitors for Participant shall only be those entities
listed in Paragraph 1(G)(2)(a).

  

B-3

 

  

EXHIBIT 10.9

 

  

H.“Restricted Period” means the time period during Participant’s employment with
the Company, and for twelve (12) months after Participant’s employment with the
Company ends.

 

I.“Trade Secrets” means the Company’s trade secrets as defined by applicable
statutory or common law.

 

2.Employment. During Participant’s employment, Participant shall perform such
duties for and on behalf of the Company as may be determined and assigned to
Participant from time to time by Equifax. Participant shall devote his or her
best efforts to the business and affairs of Equifax.

 

3.Employment Relationship. The Parties acknowledge and agree that this
Restrictive Covenant Agreement does not create a contract of employment for a
specified term. Unless Equifax and Participant have entered into a written
agreement to the contrary, Participant’s employment relationship with the
Company is at-will. This means that Participant may terminate his or her
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate Participant’s
employment at any time with or without cause or advance notice.

 

4.Acknowledgments. Participant acknowledges that:

 

A.Equifax is engaged in the Business as defined in Paragraph 1(A);

 

B.Participant’s position is a position of trust and responsibility with Equifax
and will provide Participant with continued access to Confidential Information,
Trade Secrets, and/or valuable information concerning employees and customers of
the Company;

 

C.the Trade Secrets and Confidential Information, and the relationship between
Equifax and each of its employees and customers, are valuable assets of Equifax;

 

D.Equifax’s competitors, including, but not limited to, the Restricted
Competitors, will obtain an unfair advantage if Participant (i) discloses
Confidential Information or Trade Secrets to the Company’s competitors, (ii)
uses Confidential Information or Trade Secrets on behalf of any entity that
competes with the Company, or (iii) exploits the relationships Participant
develops on behalf of the Company during his or her employment to solicit
Customers or Company Workers on behalf of any entity that competes with Equifax
and in violation of this Restrictive Covenant Agreement; and

 

E.the restrictions contained in this Restrictive Covenant Agreement are
reasonable and necessary to protect the legitimate business interests of the
Company, and will not impair or infringe upon Participant’s right to work or
earn a living in the event Participant’s employment with the Company ends.

 

5.Trade Secrets and Confidential Information. Participant agrees that he or she
will not:

 

A.Either during or for a period of two (2) years after Participant’s employment
with Equifax, use or disclose the Confidential Information for any purpose other
than the performance of duties in the Business on behalf of the Company, except
as authorized in writing by Equifax, and Participant shall not use or disclose
Trade Secrets indefinitely for any purpose other than the performance of duties
in the Business on behalf of the Company;

  

B-4

 

 

EXHIBIT 10.9

 

B.During Participant’s employment with Equifax, use or disclose (a) any
confidential information or trade secrets of any Third Party, or (b) any works
of authorship developed in whole or in part by Participant for any Third Party,
unless authorized in writing by the Third Party; or

 

C.upon the conclusion of Participant’s employment with the Company for any
reason retain Trade Secrets or Confidential Information, including any copies
existing in any form (including electronic form) that are in Participant’s
possession or control, unless instructed to do so in writing by Equifax.

 

6.Non-Competition. During the Restricted Period, Participant will not, except as
authorized in writing by Equifax’s Chief Human Resources Officer or his or her
delegate, perform Competitive Tasks on behalf of any of the Restricted
Competitors. This restriction is limited to a prohibition on working for a
Restricted Competitor (or a recognized division or department thereof) that
competes with the area(s) of the Business in which Participant worked or for
which Participant performed work during Participant’s last twelve (12) months of
employment with Equifax; this restriction does not prevent Participant from
working exclusively for a recognized division or department of a Restricted
Competitor that does not compete with the area(s) of the Business for which
Participant performed work during Participant’s last twelve (12) months of
employment with Equifax.

 

7.Non-Solicitation of Customers. During the Restricted Period, Participant will
not directly or indirectly solicit any Customer of the Company for the purpose
of selling or providing any products or services competitive with those offered
by the area(s) of the Business in which Participant worked or for which
Participant performed work during Participant’s last twelve (12) months of
employment with Equifax. The restrictions set forth in this Paragraph apply only
to Customers with whom Participant had Contact. Nothing in this Paragraph shall
be construed to prohibit Participant from soliciting any Customer of the Company
for the purpose of selling or providing any products or services: (a) to a
Customer that has terminated its business relationship with the Company (for
reasons other than being solicited or encouraged by Participant to do so), or
(b) competitive with a product line or service line the Company no longer
offers.

 

8.Non-Solicitation of Company Workers. During the Restricted Period, Participant
will not, directly or indirectly, on his or her behalf or on behalf of others,
solicit any Company Worker to terminate his or her employment relationship with
Equifax in order to work for any other person or entity engaged in the Business.

  

B-5

 

 EXHIBIT 10.9

 

 

9.Work Product. Except as set forth in a separate written agreement executed by
a corporate executive officer of Equifax, ownership of all programs, systems,
inventions, discoveries, developments, modifications, procedures, ideas,
innovations, know-how or designs that either relate to Equifax’s business or
actual or demonstrably anticipated research or development or result from any
work performed by Participant for Equifax (hereinafter collectively called
“Inventions”) are the property of Equifax. Inventions shall not include any
intellectual property the assignment of which to Equifax would be expressly
prohibited by a specifically applicable state law, regulation, rule or public
policy, such as Delaware Code Annotated, Title 19, § 805, Illinois Revised
Statutes, Chapter 140, §§ 301-303, Kansas Statutes Annotated, §§ 44-130,
Minnesota Statutes Annotated, § 181.78, North Carolina General Statutes, §§
66-57.1, 66-57.2, Utah Code Annotated, §§ 34-39-2, 34-39-3, or Washington
Revised Code Annotated, §§ 49.44.140, 49.44.150. Participant will cooperate in
applying for patents, trademarks or copyrights on all Inventions as Equifax
requests, and agrees to assign and hereby does assign those patents, trademarks,
copyrights and/or all other intellectual property rights to Equifax. Any works
of authorship created by Participant in the course of Participant’s duties are
subject to the “Work for Hire” provisions contained in sections 101 and 201 of
the United States Copyright Law, Title 17 of the United States Code.
Accordingly, all rights, title and interest to copyrights in all works of
authorship which have been or will be prepared by Participant within the scope
of Participant’s employment (hereinafter collectively called the “Works”), shall
be the property of Equifax. Participant further acknowledges and agrees that, to
the extent the provisions of Title 17 of the United States Code do not vest in
Equifax the copyrights to any Works, Participant shall assign and hereby does
assign to Equifax all rights, title and interest to copyrights which Participant
may have in the Works. Participant shall disclose to Equifax all Works and will
execute and deliver all applications for registration, registrations, and
further documents relating to the copyrights to the Works. Participant shall
provide such additional assistance as Equifax may deem necessary and desirable
to assign the Works or Inventions to Equifax and/or secure Equifax title to the
patents, trademarks, copyrights and/or all other intellectual property rights in
the Works or Inventions, including the appointment of Equifax as its agent to
effect for such purposes. To the extent that any preexisting rights are embodied
or reflected in the Works or Inventions, Participant grants to Equifax an
irrevocable, perpetual, non-exclusive, world-wide, royalty-free right and
license to (i) use, execute, reproduce, display, perform, distribute copies of
and prepare derivative works based upon such preexisting rights; and (ii)
authorize others on Equifax’s behalf to do any or all of the foregoing, and
Participant warrants that he or she has full and unencumbered authority to grant
such a license. The confidentiality requirements of the preceding paragraphs of
this Restrictive Covenant Agreement will apply to all of the above.

 

10.Return of Company Property/Materials. Upon the termination of Participant’s
employment for any reason or upon Equifax’s request at any time, Participant
shall immediately return to Equifax all of Equifax’s property, including, but
not limited to, any mobile/smart phone, personal digital assistant (PDA), keys,
passcards, credit cards, confidential or proprietary lists (including, but not
limited to, customer or vendor lists existing in any format), rolodexes, tapes,
laptop computer, software, computer files, external data device, marketing and
sales materials, information relating to work done for Equifax or that
Participant obtained as a result of working for Equifax (including such
information residing on Participant’s personal computer, e-mail account,
external data device, or mobile/smart phone) and any other property, record,
document, or piece of equipment belonging to Equifax. Participant will not
retain and shall provide to Equifax any copies of Equifax’s property, including
any copies existing in electronic form. To the extent that Participant cannot
return copies of Equifax property (such as files existing on Participant’s home
computer or personal e-mail account), then Participant shall provide a copy of
the file to Equifax (including all available Metadata) and then permanently
delete the file (unless otherwise instructed in writing to preserve it by
Equifax). The obligations contained in this Paragraph shall also apply to any
property that belongs to a third party, including, but not limited to, (a) any
entity which is affiliated or related to the Company, or (b) the Company’s
customers, licensors, or suppliers. If Participant has any questions regarding
his/her obligations to return and not to retain Company property, then
Participant is obligated to contact Participant’s direct supervisor (as of the
end of Participant’s employment) to obtain guidance.

 

11.Post-Employment Disclosure. During the Restricted Period, Participant shall
provide a copy of this Restrictive Covenant Agreement to persons and/or entities
for whom Participant works or consults as an owner, partner, joint venturer,
employee, or independent contractor. If, during the Restricted Period,
Participant agrees to work or consult for another person or entity as an owner,
partner, joint venturer, employee or independent contractor, then Participant
shall provide Equifax before Participant’s first day of work or consultation
with such person’s or entity’s name, the nature of such person’s or entity’s
business, Participant’s job title, and a general description of the services
Participant will provide.

 

12.Injunctive Relief. If Participant breaches this Restrictive Covenant
Agreement, Participant agrees that:

 

A. Equifax would suffer irreparable harm;

  

B-6

 

  

EXHIBIT 10.9



 

B.it would be difficult to determine damages, and money damages alone would be
an inadequate remedy for the injuries suffered by Equifax; and

 

C.if Equifax seeks injunctive relief to enforce this Restrictive Covenant
Agreement, Participant will waive and will not assert any defense that Equifax
has an adequate remedy at law with respect to the breach.

 

Nothing contained in this Restrictive Covenant Agreement shall limit Equifax’s
right to any other remedies at law or in equity.

 

13.Clawback. If Participant breaches this Restrictive Covenant Agreement, then
the Committee (as that term is defined in the Award Agreement) may,
notwithstanding any other provision in the Award Agreement to the contrary,
cancel, rescind, suspend, withhold or otherwise restrict or limit Participant’s
Award (as that term is defined in the Award Agreement). Without limiting the
generality of the foregoing, the Committee may also require Participant to pay
to the Company any gain realized by Participant from the Shares (as that term is
defined in the Award Agreement) awarded during the period beginning six months
prior to the date on which Participant engaged or began engaging in activity in
violation of this Restrictive Covenant Agreement. Participant agrees that in the
event that the Committee takes any action set forth in this Paragraph: (a) the
covenants set forth herein will remain in effect as Participant will have
received consideration above and beyond the Award; and (b) Equifax will remain
entitled to injunctive relief because it would not be made whole simply through
the potential actions set forth in this Paragraph. Nothing in this Paragraph
limits the terms of Policy on Recovery of Incentive Payments, which is attached
as Appendix A to the Award Agreement.

 

14.Independent Enforcement. Each of the covenants set forth herein shall be
construed as covenants independent of: (a) any agreements other than this
Restrictive Covenant Agreement; or (b) any other covenants in this Restrictive
Covenant Agreement, and the existence of any claim or cause of action by
Participant against Equifax, whether predicated on this Restrictive Covenant
Agreement or otherwise, regardless of who was at fault and regardless of any
claims that either Participant or Equifax may have against the other, shall not
constitute a defense to the enforcement by Equifax of the covenants set forth
herein. Equifax shall not be barred from enforcing the restrictive covenants set
forth herein by reason of any breach of: (a) any other part of this Restrictive
Covenant Agreement; or (b) any other agreement with Participant.

 

15.Computer Authorization. Participant agrees that Participant is not authorized
to use Equifax’s computer system or any of Equifax’s IT hardware or software for
any purpose in actual or contemplated competition with Equifax. This includes
but is not limited to: (a) transferring information relating to Equifax’s
Business from Equifax’s system, hardware, or software to an external device or
account for the purpose of using, disclosing, or retaining such information
after the end of Participant’s employment; or (b) deleting information relating
to Equifax’s Business from Equifax’s system, hardware, or software in advance of
the end of Participant’s employment with Equifax.

 

16.Compliance with Federal and State Law. Participant acknowledges that Equifax
is obligated under federal and state credit reporting and similar laws and
regulations to hold in confidence and not disclose certain information regarding
individuals, firms or corporations which is obtained or held by Equifax, and
that Equifax is required to adopt reasonable procedures for protecting the
confidentiality, accuracy, relevancy and proper utilization of consumer credit
information. In that regard, except as necessary to perform Participant’s duties
for Equifax, Participant will hold in strict confidence, and will not use,
reproduce, disclose or otherwise distribute any information which Equifax is
required to hold confidential under applicable federal and state laws and
regulations, including the federal Fair Credit Reporting Act (15 U.S.C. § 1681
et seq.) and any state credit reporting statutes.

  

B-7

 

  

EXHIBIT 10.9



  

17.Misuse of data. Participant agrees that any unauthorized disclosure of
confidential codes, system access instructions or file data, intentional
alteration or destruction of data, or unauthorized access or updating of
Participant’s own or any other files can lead to immediate termination and
federal prosecution under the Fair Credit Reporting Act, the Counterfeit Access
Device and Computer Fraud and Abuse Act, or prosecution under other state and
federal laws. Should Participant ever be approached by anyone to commit
unauthorized or illegal acts or to disclose confidential materials or data,
Participant will immediately report this directly to Equifax management.

 

18.HIPAA. Participant acknowledges that if Participant’s job duties and
responsibilities are within the Equifax Information Technology Department or
Human Resources, such duties may cause the Participant to have incidental access
to protected health information (“PHI”) of the Equifax health plans that is
maintained in electronic form. PHI is mandated by the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) to be kept secure and
confidential and may not be accessed, used or disclosed, except as permitted by
the Policies and Procedures of the Equifax health plans. Participant
acknowledges that he or she will not at any time access PHI, except and only to
the extent as may be expressly required in the course of his or her duties and
responsibilities within the Equifax Information Technology Department or Human
Resources. Further, Participant acknowledges that he or she will not at any time
– either during or after his or her employment with Equifax – use or disclose
PHI to any person or entity, either within Equifax or externally to third
parties, except and only to the extent as expressly permitted by the Privacy
Official for the Equifax health plans. Participant understands and acknowledges
that unauthorized access, use or disclosure of PHI will result in disciplinary
action, up to and including termination of employment, and may also result in
the imposition of civil and criminal penalties under HIPAA and other applicable
law.

 

19.Waiver. Equifax’s failure to enforce any provision of this Restrictive
Covenant Agreement shall not act as a waiver of that or any other provision.
Equifax’s waiver of any breach of this Restrictive Covenant Agreement shall not
act as a waiver of any other breach.

 

20.Attorneys’ Fees. In the event of litigation relating to this Restrictive
Covenant Agreement, the Company shall, if it is the prevailing party, be
entitled to recover attorneys’ fees and costs of litigation in addition to all
other remedies available at law or in equity.

  

21.Severability. The provisions of this Restrictive Covenant Agreement are
severable. If any provision is determined to be invalid, illegal, or
unenforceable, in whole or in part, then such provision shall be modified so as
to be enforceable to the maximum extent permitted by law. If such provision
cannot be modified to be enforceable, then the unenforceable element of the
provision (or, failing that, the entire provision) shall be severed from this
Restrictive Covenant Agreement. The remaining provisions and any partially
enforceable provisions shall remain in full force and effect.

 

22.Governing Law. This Restrictive Covenant Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia, without reference
to Georgia’s choice of law rules.

 

23.No Strict Construction. If there is a dispute about the language of this
Restrictive Covenant Agreement, the fact that one Party drafted the Restrictive
Covenant Agreement shall not be used in its interpretation.

 

24.Entire Agreement. This Restrictive Covenant Agreement constitutes the entire
agreement between the Parties concerning the subject matter of this Restrictive
Covenant Agreement. This Restrictive Covenant Agreement supersedes any prior
communications, agreements or understandings, whether oral or written, between
the Parties relating to the subject matter of this Restrictive Covenant
Agreement, except for any handbooks or security policies issued by Equifax and
applicable to Participant.

  

B-8

 

  

EXHIBIT 10.9



  

25.Amendments. Participant understands that at any time during his or her
employment, Equifax may request that Participant sign an amendment to this
Restrictive Covenant Agreement that would modify the restrictive covenants
herein based on changes to Participant’s duties, changes in the area for which
Participant has responsibility, changes in Equifax’s Business, or changes in the
law regarding restrictive covenants. This Restrictive Covenant Agreement may not
otherwise be amended or modified except in writing signed by both Parties.

 

26.Successors and Assigns. This Restrictive Covenant Agreement shall be
assignable to, and shall inure to the benefit of, Equifax’s successors and
assigns, including, without limitation, successors through merger, name change,
consolidation, or sale of a majority of Equifax’s stock or assets, and shall be
binding upon Participant. Participant shall not have the right to assign his or
her rights or obligations under this Restrictive Covenant Agreement. The
covenants contained in this Restrictive Covenant Agreement shall survive
cessation of Participant’s employment with the Company, regardless of who causes
the cessation or the reason for the cessation.

 

27.Exclusive Jurisdiction and Venue. Participant agrees that any claim arising
out of or relating to this Restrictive Covenant Agreement shall be brought
exclusively in the state or federal courts of competent jurisdiction located in
the State of Georgia. Participant consents to the personal jurisdiction of such
courts and thereby waives: (a) any objection to jurisdiction or venue; or (b)
any defense claiming lack of jurisdiction or improper venue, in any action
brought in such courts.

 

28.Execution. This Restrictive Covenant Agreement shall be executed by
Participant’s acceptance of the preceding Award Agreement, to which this
Restrictive Covenant Agreement is appended.

 

Participant acknowledges that he or she has carefully read this Restrictive
Covenant Agreement, knows and understands its terms and conditions, and has had
the opportunity to ask the Company any questions Participant may have had prior
to accepting this Restrictive Covenant Agreement. Participant also acknowledges
that he or she has had the opportunity to consult an attorney of Participant’s
choice (at Participant’s expense) to review this Restrictive Covenant Agreement
before accepting it.

  

B-9

 

